Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  156150(55)(57)(60)(61)(62)(63)(64)(65)                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JOSHUA WADE,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 156150
  v                                                                 COA: 330555
                                                                    Ct of Claims: 15-000129-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the separate motions of the following groups to file
  briefs amicus curiae are GRANTED, and the amicus briefs are accepted for filing:
      • Giffords Law Center to Prevent Gun Violence
      • Brady, Team ENOUGH, and American Association of University Professors
      • Everytown for Gun Safety and Students Demand Action at the University of
          Michigan
      • March for Our Lives Action Fund
      • Professors Joseph Blocher, Darrell Miller, and Eric Ruben
      • Charles Branas, PhD, John J. Donohue III, PhD, David Hemenway, PhD, Peter T.
          Masiakos, MD, MS, FACS, FAAP, Sonali Rajan, EdD, Michael Siegel, MD, MPH,
          April M. Zeoli, PhD, MPH
      • Firearms Policy Coalition and Firearms Policy Foundation

  On further order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Andrew A. Bank, Lindsay Dofelmier, Ira M. Feinberg, and Evan W.
  Guimond to appear and practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 5, 2021

                                                                               Clerk